                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


MICHAEL KUHN,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:17-cv-01147

JIM JUSTICE, et al.,

                              Defendants.



                                            ORDER


       Pending before the Court is Plaintiff’s Complaint filed under 42 U.S.C. § 1983 against

Governor Jim Justice, Benita Murphy, and Jim Rubenstein. (ECF No. 2). By Standing Order

entered on January 4, 2016, and filed in this case on February 2, 2017, this action was referred to

United States Magistrate Judge Dwane L. Tinsley for submission of proposed findings and a

recommendation for disposition (“PF&R”). (ECF No. 3.) Magistrate Judge Tinsley filed his

PF&R on February 12, 2020, recommending that this Court dismiss this matter for failure to state

a claim upon which relief can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6).

(ECF No. 4.)

       The Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file

timely objections constitutes a waiver of de novo review and the Plaintiff’s right to appeal this

Court’s order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir.
1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). In addition, this Court need

not conduct a de novo review when a party “makes general and conclusory objections that do not

direct the Court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were due on March 2, 2020. (ECF No. 4.) To date,

Plaintiff has failed to submit any objections in response to the PF&R, thus constituting a waiver

of de novo review and Plaintiff’s right to appeal this Court’s order.

       Accordingly, the Court ADOPTS the PF&R, (ECF No. 4), DISMISSES Plaintiff’s

Complaint, (ECF No. 2), and DISMISSES this action from the docket of the Court.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:         March 3, 2020
